Citation Nr: 1540700	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder (claimed as low back pain).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Regional Office (RO).  

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  On May 20, 2015, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left shoulder disorder.

2.  On May 20, 2015, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right shoulder disorder.

3.  On May 20, 2015, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left knee disorder.

4.  The Veteran's currently diagnosed chronic lumbosacral strain likely had its onset during his active service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for a left shoulder disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for a right shoulder disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for a left knee disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On May 20, 2015, during a travel board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a left shoulder disorder, entitlement to service connection for a right shoulder disorder, and entitlement to service connection for a left knee disorder. 

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claims of entitlement to service connection for a left shoulder disorder, entitlement to service connection for a right shoulder disorder, and entitlement to service connection for a left knee disorder and as such, those issues are dismissed. 

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that the Veteran was treated for and diagnosed with a lumbar strain in November 1989.  A June 1990 treatment note reflects that the Veteran complained of back pain and left side chest pain.

At a December 2008 VA examination, the Veteran reported low back pain that existed since service.  The Veteran reported symptoms of spine stiffness and numbness, constant low back pain that travels to the right hip, both legs, and the right thigh.  A lumbar spine x-ray revealed degenerative arthritis of the lumbar spine.  No opinion was provided regarding service connection.

Private treatment reports reflect that the Veteran was in a motor vehicle accident in August 1997.  The Veteran suffered injuries to his back and neck resulting in several visits to the chiropractor.  

At an April 2010 VA examination, the Veteran reported that he began having low back pain shortly after entrance into service, and the pain has remained since service.  The Veteran told the examiner that he had also injured his back in the 1997 motor vehicle accident.  His back pain was described as a constant aching pain that is centrally located in the lower back.  The Veteran reported flare-ups that occurred about one every 2-3 months, for 2-3 days in duration.  He stated that after a flare-up the usual constant pain resumes.  He also reported stiffness and weakness of his legs at times, and that the back pain does interfere with his mobility.  Occasionally, an over-the-counter back brace is used.  After physical examination, the examiner diagnosed chronic lumbosacral strain.  An x-ray performed the day of the examination revealed a partial sacralization of the L5 vertebral body.  The examiner opined that it is less likely as not that the Veteran's current lumbosacral spine condition is related to his active service.  The rationale provided was that the few visits to the medical clinic while on active duty for lumbar strain do not appear to be of any significant degree.  The Board finds that the VA examiner's diagnosis of chronic lumbosacral strain to be based on sound medical evidence, however the examiner's opinion lacks probative value as to etiology.  The examiner relied on the lack of treatment in service as a basis for a negative opinion, and disregarded the Veteran's various competent lay statements regarding onset and continuity of symptomatology.

As noted above, service connection may be established by way of the chronicity or continuity of symptomatology provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a).  Here, the competent lay evidence of record reflects that the Veteran has consistently stated that he initially injured his back in service, which is reflected in the STR's, and that he continued to have the same back pain after separation from service, notwithstanding the 1997 auto accident.  Moreover, the same disability noted in service, i.e., lumbosacral strain, is the same disease entity identified by the April 2010 VA examiner.  Additionally, the Veteran testified at the May 2015 Board hearing that his back pain began in service and has continued since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbosacral strain is warranted.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Since degenerative arthritis was not diagnosed or treated in service and there is no medical opinion linking any arthritis in the low back to service, the Board finds that service connection for degenerative arthritis of the lumbar spine is not warranted.


ORDER

The claim of entitlement to service connection for a left shoulder disorder is dismissed.

The claim of entitlement to service connection for a right shoulder disorder is dismissed.

The claim of entitlement to service connection for a left knee disorder is dismissed.

Entitlement to service connection for lumbosacral strain is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


